Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is considered by the examiner.

Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. 
Mark discloses electrical capacitance (Fig. 1-3 Item 13 discloses brush 2 wears, the length of the brush 2 decreases causing the mounted capacitive flag 13 to move with the wear movement of the brush 2 in the direction of i.e. towards the rotating part of the electrical machine 4. in Paragraph [0026]). 
The capacitive flag and plate (Fig. 1-3 Item 13& 17) is electrically and physically connected to brush (Fig. 1-3 Item 2) measuring element (Fig. 1-3 Item 8) is dependent on the distance brush wear direction WD.
Therefore capacitance is dependent on position of brush (Fig. 1-3 Item 2) measuring element (Fig. 1-3 Item 8) dependent on the distance brush wear direction WD.
Cutsforth are persuasive.   The Cutsforth rejection for claim 1 was withdrawn.   

Claim Status
Claims 1-16 are pending.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-3, 5-7, 11-14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark et al. (US 2009/0266700 A1).

4	Regarding to claim 1, Mark discloses a wear-monitoring device (FIG. 1-3 discloses a brush wear monitoring recording circuit brush in Paragraph [0026]) of a brush (FIG. 1-3, item 2) of a current-transferring device in an electric machine, 

    PNG
    media_image1.png
    821
    716
    media_image1.png
    Greyscale

	in which the-wear of the brush (FIG. 1-3, item 2 discloses a brush in Paragraph [0026]) is determinable depending on the position (FIG. 1-3, item Wd discloses brush wear direction WD such that it extends past the wear position in Paragraph [0030]) of the brush (FIG. 1-3, item 2) in a brushholder (FIG. 3, item Holder of brush 2), the wear-monitoring device (FIG. 1-3), comprising a current-conducting measuring element  (FIG. 1, item 8 & 17discloses detection device 8 that preferably initiates a brush wear alert in Paragraph [0026-0027]) assigned to the brush (FIG. 1, item 2 discloses a brush in Paragraph [0026]) said measuring element having an electrical voltage (FIG. 1, item 8 & 17 discloses detection device 8 that would be powered by a voltage in Paragraph [0027])
	which is dependent on the position of the brush (FIG. 1, item 2 discloses a brush in Paragraph [0026]) in the brushholder (FIG. 3, item Holder of brush 2), wherein measuring element (FIG. 1, item 8 & 17discloses detection device 8 that preferably initiates a brush wear alert in Paragraph [0026-0027]) is arranged at a distance (FIG. 1-3, item Wd discloses brush wear direction WD such that it extends past the wear position in Paragraph [0030]) from the brush (FIG. 1, item 2) and, together with the brush (FIG. 1, item 2), forms an electrical capacitor (FIG. 1, item 13 & 17 discloses a capacitive flag 13 further has a capacitive plate 17 with a face 18 in Paragraph [0026]) the electrical capacitor  (FIG. 1, item 13 & 17 discloses a capacitive flag 13 further has a capacitive plate 17 with a face 18 in Paragraph [0026])  having an electrical capacitance (Fig. 1-3 Item 13 discloses brush 2 wears, the length of the brush 2 decreases causing the mounted capacitive flag 13 to move with the wear movement of the brush 2 in the direction of i.e. towards the rotating part of the electrical machine 4. in Paragraph [0026]) between the measuring element (FIG. 1, item 8 & 17discloses detection device 8 that preferably initiates a brush wear alert in Paragraph [0026-0027]) and the brush (FIG. 1, item 2), which is dependent on the relative position (FIG. 1-3, item Wd discloses brush wear direction WD such that it extends past the wear position in Paragraph [0030]) of the brush (FIG. 1, item 2) with respect to the measuring element (FIG. 1, item 8 & 17).

    PNG
    media_image2.png
    525
    697
    media_image2.png
    Greyscale

5	Regarding to claim 2, Mark discloses the wear-monitoring device as claimed in claim 1, characterized in that the measuring element (FIG. 1, item 8 & 17discloses detection device 8 that preferably initiates a brush wear alert in Paragraph [0026-0027]) is arranged fixedly in or on a brushholder (FIG. 3, item Holder of brush 2), characterized), in which the brush (FIG. 1, item 2) is guided displaceably.

6	Regarding to claim 3, Mark discloses the wear-monitoring device as claimed in claim 2, characterized in that the measuring element (FIG. 1, item 8 & 17discloses detection device 8 that preferably initiates a brush wear alert in Paragraph [0026-0027]) is integrated in a wall of the brushholder (FIG. 3, item Holder of brush 2).

7	Regarding to claim 5, Mark discloses the wear-monitoring device as claimed in claim 1, characterized in that the measuring element (FIG. 1, item 8 & 17discloses detection device 8 that preferably initiates a brush wear alert in Paragraph [0026-0027]) is in the form of an electrical plate (FIG. 1, item 17discloses capacitive plate 17 enabling detection in Paragraph [0026-0027]) which is arranged opposite, the brush (FIG. 1, item 2).
8	Regarding to claim 6, Mark discloses the wear-monitoring device as claimed in claim 1, characterized in that, in an unused state, the brush (FIG. 1-3, item 2 discloses a brush Fig 3 Item 2 unused and Item 12 is brush worn in Paragraph [0026 & 0034]) has at least 50% of an area of the measuring element (FIG. 1 & 3, item 8 & 17discloses detection device 8 that preferably initiates a brush wear alert in Paragraph [0026-0027]).

9	Regarding to claim 7, Mark discloses the wear-monitoring device as claimed in claim 1, characterized in that the current-transferring device is in the form of a commutation device (FIG. 1, item 8 & 17discloses detection device electrically communication with the brush 2 in Paragraph [0031]).

10	Regarding to claim 11, Mark discloses the current-transferring device comprising a wear-monitoring device as claimed in claim 1. (FIG. 1 & 3 discloses brush wear monitoring recording circuit for monitoring wear of at least one brush in Paragraph [0022]).

11	Regarding to claim 12, Mark discloses an electric machine comprising a current-transferring device (FIG. 1 & 3 discloses brush wear monitoring recording circuit for monitoring wear of at least one brush in Paragraph [0022]) as claimed in claim 1.

12	Regarding to claim 13, Mark discloses the wear-monitoring device as claimed in claim 1, characterized in that the measuring element (FIG. 1, item 8 & 17discloses detection device electrically communication with the brush 2 in Paragraph [0031]) is in the form of an electrical plate (FIG. 1, item 17discloses capacitive plate used to detect in Paragraph [0026]) which is arranged parallel to and opposite the brush (FIG. 1-3, item 2 discloses a brush in Paragraph [0026]).

13	Regarding to claim 14, Mark discloses the wear-monitoring device as claimed in claim 1, characterized in that, in an unused state (FIG. 1-3, item 2 discloses a brush Fig 3 Item 2 unused is brush not worn or 90% in Paragraph [0026 & 0034]), the brush (1) has at least 90% of an area of the measuring element (FIG. 1 & 3, item 8 & 17discloses detection device 8 that preferably initiates a brush wear alert in Paragraph [0026-0027]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
14	Claims 4, 8-10,  and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mark et al. (US 2009/0266700 A1) in view of SATO (US 2014/0055153 A1).

15	Regarding to claim 4, Mark discloses the wear-monitoring device as claimed in claim 1, 
However Mark does not explicitly teach characterized in that the measuring element (6) partially or completely envelops the brush (1).
However, SATO teaches characterized in that the measuring element (Fig. 1-2 Item 8 & 1 discloses the detection unit and the slip ring housing in Paragraph [0018]).partially or completely envelops the brush (Fig. 1-2 Item 3 discloses the plurality of brushes 3 in Paragraph [0018]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of brush wear monitoring recording circuit for monitoring wear of at least one brush as taught by Mark to further utilize a device for monitoring the state of a sliding contact of a slip ring as taught by SATO in order to notifying a user of the state of the functional device in Paragraph [0007]).

16	Regarding to claim 8, Mark discloses the wear-monitoring device as claimed in claim 1.
However Mark does not explicitly teach characterized in that the current-transferring device is in the form of a slipring system in a slipring rotor machine.
However, SATO teaches characterized in that the current-transferring device is in the form of a slipring system in a slipring rotor machine. (Fig. 1-2 Item 1 discloses the slip ring system in Paragraph [0018 & 0053]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of brush wear monitoring recording circuit for monitoring wear of at least one brush as taught by Mark to further utilize a device for monitoring the state of a sliding contact of a slip ring as taught by SATO in order to notifying a user of the state of the functional device in Paragraph [0007]).

17	Regarding to claim 9, Mark discloses the wear-monitoring device as claimed in claim 1. 
However Mark does not explicitly teach a drive circuit (7) for generating a field voltage in the brush (1).
However, SATO teaches a drive circuit (7) for generating a field voltage in the brush (Fig. 1-2 Item 8 discloses configuration in which the external power supply 8 is connected to the brushes 3 in Paragraph [0021]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of brush wear monitoring recording circuit for monitoring wear of at least one brush as taught by Mark to further utilize the external power supply 8 is connected to the brushes 3 taught by SATO in order to provide signal used for detecting deterioration of contacts of the brushes 3 in Paragraph [0019]).

18	Regarding to claim 10, Mark discloses a method for operating a wear-monitoring device as claimed in claim 9. 
However Mark does not explicitly teach the method comprising generating a PWM-type field voltage in the drive circuit (7).
However, SATO teaches the method comprising generating a PWM-type field voltage in the drive circuit (7) (Fig. 1-4B  Item 8 discloses external power supply  sends pulse signal used for detecting deterioration of contacts of the brushes 3 and the rings 2 in Paragraph [0019 & 0035]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of brush wear monitoring recording circuit for monitoring wear of at least one brush as taught by Mark to further utilize the external power supply 8 is connected to the brushes 3 taught by SATO in order to provide pulse signal used for detecting deterioration of contacts of the brushes 3 in Paragraph [0019]).


19	Regarding to claim 15, Mark discloses wear-monitoring device as claimed in claim 1, wherein one of the measuring elements (FIG. 1, item 8 & 17discloses detection device 8 that preferably initiates a brush wear alert in Paragraph [0026-0027]) and each capacitor (FIG. 1, item 13 & 17 discloses a capacitive flag 13 further has a capacitive plate 17 with a face 18 in Paragraph [0026]) having a capacitance that is dependent on the relative position  (FIG. 1-3, item Wd discloses brush wear direction WD such that it extends past the wear position in Paragraph [0030]) of the brush (FIG. 1-3, item 2) in the brushholder (FIG. 3, item Holder of brush 2), with respect to each measuring element (FIG. 1, item 8 & 17discloses detection device 8 that preferably initiates a brush wear alert in Paragraph [0026-0027]).
However Mark does not explicitly teach wherein the measuring element (6) is a plurality of measuring elements (6) which each form a capacitor with the brush (1), each capacitor consisting of the brush.
However, SATO teaches wherein the measuring element (6) is a plurality of measuring elements (Fig. 1-6a Item 6a & 6b discloses detector 6 includes  6A & 6B  detector 6 capable of detecting a voltage across brush 3 Paragraph [0024-0025]) which each form a capacitor with the brush (Fig. 1-6a Item 3 discloses the brushes Paragraph [0020-0021]) each capacitor (Deterioration of the sliding contacts changes not only the resistance component but also the capacitance and inductance components of the contacts Paragraph [0034]) )consisting of the brush (Fig. 1-6a Item 3 discloses the brushes Paragraph [0020-0021]) and one of the measuring elements (Fig. 1-6a Item 6a & 6b discloses detector 6 includes  6A & 6B  detector 6 capable of detecting a voltage across brush 3 Paragraph [0024-0025]) 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of brush wear monitoring recording circuit for monitoring wear of at least one brush as taught by Mark to further utilize the plurality of measuring elements as taught by SATO in order to for accurately detecting the state of electrical continuity in Paragraph [0009]).

20	Regarding to claim 16, Mark discloses the wear-monitoring device as claimed in claim 1.
However Mark does not explicitly teach in which wear of the brush (1) is determinable based on detecting that a voltage of the capacitor that formed between the measuring element (6) and the brush (1) is below a predetermined voltage threshold.
However, SATO teaches in which wear of the brush (1) is determinable based on detecting that a voltage of the capacitor that formed between the measuring element (Fig. 1-6a Item 6a & 6b discloses detector 6 includes 6A & 6B detector 6 capable of detecting a voltage across brush 3 Paragraph [0024-0025]) and the brush(Fig. 1-6a Item 3 discloses the brushes Paragraph [0020-0021]) is below a predetermined voltage threshold (Fig. 1-6a Item 6a & 6b discloses setting an arbitrary voltage as a threshold Vr, deterioration of the sliding contacts can be detected. When a voltage less than the set threshold Vr is detected, it is determined that the contacts have been deteriorated by sliding of the slip ring 1.Paragraph [0027]).
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the common feature of brush wear monitoring recording circuit for monitoring wear of at least one brush as taught by Mark to further utilize the measuring elements with arbitrary voltage as a threshold taught by SATO in order to for accurately detecting the state of electrical continuity in Paragraph [0009]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868